USCA4 Appeal: 20-7576      Doc: 21         Filed: 12/29/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7576


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        IESHA NICOLE ARMSTRONG,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:16-cr-00601-TDC-1)


        Submitted: December 17, 2021                                Decided: December 29, 2021


        Before KING and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curium opinion.


        Iesha Nicole Armstrong, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7576      Doc: 21          Filed: 12/29/2021     Pg: 2 of 2




        PER CURIAM:

               Iesha Nicole Armstrong appeals the district court’s orders denying her motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying her

        second motion for compassionate release, which the court construed as a motion for

        reconsideration. We review the denial of a motion for compassionate release for abuse

        of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct.

        383 (2021). Upon review, we conclude that the district court did not abuse its discretion

        in denying Armstrong’s motions based on its consideration of the 18 U.S.C. § 3553(a)

        factors. See United States v. High, 997 F.3d 181, 187 (4th Cir. 2021). Accordingly, we

        deny Armstrong’s motion for appointment of counsel and affirm the district court’s orders.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2